Citation Nr: 1455735	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia and depression.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 1981.  

This matter is on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Veteran testified before the undersigned in September 2014.  A transcript of the hearing is of record.  In October 2014, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The evidence of record indicates that the Veteran legally changed his name in January 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, additional development is required before the claims may be adjudicated.  

First, the Veteran testified that he has received treatment from a number of VA Medical Centers across the country.  According to his September 2010 rating decision, the RO did not attempt to acquire any of these records, because the Veteran failed to inform the RO when he received treatment.  At his hearing before the Board in September 2014, however, he stated that he received mental health treatment at the VAMC in Newark, New Jersey, in 1997, but he admitted that he may have received treatment from prior to that date.  Therefore, an additional attempt should be made to acquire any additional VA treatment records that may be available.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities which impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The evidence also indicates that the Veteran is in receipt of disability compensation from the Social Security Administration (SSA), but there is no indication in the record that the RO ever sought to obtain the records associated with this application for benefits.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Therefore, these records must be acquired.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)

Finally, a VA psychiatric examination is necessary.  Specifically, while the service treatment records do not indicate psychiatric treatment per se, they do indicate potentially relevant psychiatric symptoms.  For example, a treatment note from July 1981 indicates complaints of "severe nervousness or depression."  While he was referred for a mental hygiene appointment, the results of this appointment are not of record.  Nevertheless, the presence of symptoms is sufficient to warrant a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's treatment records for the period since 1981 from the VA Medical Centers in the following locations:
* Newark, New Jersey
* Washington, D.C.
* San Diego, California
* Los Angeles, California
* West Palm Beach, Florida
* Atlanta, Georgia
* Phoenix, Arizona
* Houston, Texas
* Chicago, Illinois
* Memphis, Tennessee
* Norfolk, Virginia
* Birmingham, Alabama
* Minneapolis, Minnesota
* Albany, New York
* Brooklyn, New York
* Any other VA Medical Center from which the Veteran states he has received treatment.

The Board notes that substantially all of these records will be under the Veteran's former name.  If no such records are unavailable, it should be noted in the record.

If the Veteran has received any additional relevant treatment from a private facility, and the records of such treatment are not of record, he should be afforded an adequate opportunity to submit them.  

2. Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.  Again, the Board notes that it is likely that such records will be under the Veteran's former name.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability found.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must review the claims file and should note that review in the report. 

For any diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disability was present in service, was incurred in or aggravated by service, of manifested within one year of separation from service.

In reviewing the claims file, the Board points out that a July 1981 treatment from the service treatment records reflects stated symptoms of "severe nervousness or depression," although a mental status evaluation from June 1981 was normal.  Also potentially relevant are other service treatment notes from 1981, where the Veteran complained of unusual and non-specific physical symptoms such as "diffuse body aches" (May 1981), "weakness" on one side where he refused to take medication (May 1981), and one occasion where the treating physician suspected malingering (January 1981).  

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



